Notice of Allowance
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In the claims:
In claim 40, line 6, “ofthe” has been changed to --of the--.  In line 11, “thefirst” has been changed to --the first--.  In line 20, “hastraversed” has been changed to --has traversed--.  In line 22, “hopcount” has been changed to --hop count--.
In claim 41, line 2, “processingoperation” has been changed to --processing operation--.  In line 4, “packetcharacteristics” has been changed to --packet characteristics--.  In line 6, “donot” has been changed to --do not--.
In claim 43, line 7, “the pair” has been changed to --the pair--.
In claim 44, line 2, “operationcomprises” has been changed to --operation comprises--.
In claim 45, line 4, “transmitthe” has been changed to --transmit the--.  In line 6, “thefirst” has been changed to --the first--.
In claim 46, line 2, “associatedwith” has been changed to --associated with--.
In claim 50, line 3, “datapackets” has been changed to --data packets--.  In line 5, “datapacket” has been changed to --data packet--.  In line 7, “radiobearers” has been changed to --radio bearers--.  In line 9, “radiobearers” has been changed to --radio bearers--.
In claim 51, line 6, “datapacket” has been changed to --data packet--.  In line 8, “datapacket” has been changed to --data packet--.  In line 10, “datapacket” has been changed to --data packet--.
In claim 52, line 3, “userequipment” has been changed to --user equipment--.  In line 5, “datapacket” has been changed to --data packet--.  In line 7, “pluralityof” has been changed to --plurality of--.  In line 9, “theplurality” has been changed to --the plurality--.
In claim 53, line 2, “oneor” has been changed to --one or--.
In claim 55, line 4, “basestation” has been changed to --base station--.
In claim 56, line 15, “andthe” has been changed to --and the--.  In line 18, “onthe” has been changed to --on the--.  In line 25, “hastraversed” has been changed to --has traversed--.  In line 27, “hopcount” has been changed to --hop count--.  In line 29, “orequal” has been changed to --or equal--.
In claim 57, line 2, “circuitryfurther” has been changed to --circuitry further--.
In claim 58, line 5, “packetcharacteristics” has been changed to --packet characteristics--.  In line 7, “donot” has been changed to --do not--.
In claim 60, line 7, “thefirst” has been changed to --the first--.
In claim 61, line 3, “performingat” has been changed to --performing at--.
In claim 62, line 4, “transmitthe” has been changed to --transmit the--.  In line 6, “thefirst” has been changed to --the first--.
In claim 64, line 4, “leastone” has been changed to --least one--.  In line 7, “firstPDCP” has been changed to --first PDCP--.  In line 9, “thesecond” has been changed to --the second--.
In claim 67, line 3, “datapackets” has been changed to --data packets--.  In line 5, “datapacket” has been changed to --data packet--.  In line 7, “radiobearers” has been changed to --radio bearers--.  In line 9, “radiobearers” has been changed to --radio bearers--.
In claim 68, line 6, “datapacket” has been changed to --data packet--.  In line 8, “datapacket” has been changed to --data packet--.  In line 10, “datapacket” has been changed to --data packet--.
In claim 69, line 3, “userequipment” has been changed to --user equipment--.  In line 5, “datapacket” has been changed to --data packet--.  In line 7, “pluralityof” has been changed to --plurality of--.  In line 9, “theplurality” has been changed to --the plurality--.
In claim 70, line 4, “comprisingthe” has been changed to --comprising the--.
In claim 72, line 4, “stationcentral” has been changed to --station central--.
In claim 73, line 8, “ofthe” has been changed to --of the--.  In line 13, “thefirst” has been changed to --the first--.  In line 22, “hastraversed” has been changed to --has traversed--.  In line 24, “hopcount” has been changed to --hop count--.

Authorization for this examiner’s amendment was given in an interview with Alan M. Weisberg (Reg. no. 43,982) on 04/08/2022.
Allowable Subject Matter
Claims 40-48, 50-53, 55-65, and 67-70, and 72-73 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Applicant’s invention is directed to a method and network node for performing Packet Data Convergence Protocol (PDCP) processing in a multi-hop, integrated access backhaul (IAB) communication network, the method steps comprising: receiving a configuration comprising a first characteristic and an indication of whether to enable or disable a first PDCP processing operation based on the first characteristic; receiving a data packet having one or more packet characteristics; determining if there is a match between the one or more packet characteristics and the first characteristic; and enabling or disabling the first PDCP processing operating on the data packet based on the determination and received indication.
	Applicant’s independent claims recite the first characteristic comprises a hop count threshold, the one or more packet characteristics comprise the number of hops the data packet has traversed in the IAB network, enabling the first PDCP processing operation if the number of hops is less than the hop count threshold, and disabling the first PDCP processing operation if the number of hops is greater than or equal to the hop count threshold, which is neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Hampel et al. (US 2017/0150326 A1) discloses PDCP ciphering and filtering discovery messages based on a hop count threshold.
	Lee (US 2014/0133332 A1) discloses PDCP integrity, protection, and ciphering, as well as hop count network reachability information.
	Lohr et al. (US 2018/0310202 A1) discloses enabling or disabling PDCP packet duplication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461